Citation Nr: 0422244	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  03-10 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from August 1980 to August 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision of the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

For the reasons outlined below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  Consistent with the instructions below VA will notify 
you of the further action that is required on your part.


REMAND

The veteran contends that marking body and aircraft parts as 
well as guarding a 
B-52 airplane crash site in October 1981, near La Junta, 
Colorado, caused his PTSD.

A review of the service medical records shows the veteran 
received treatment for non psychiatric reasons at a military 
facility located in La Junta, Colorado, on numerous occasions 
from 1981 to 1984 while a member of Detachment One, First 
Combat Evaluation Group (Strategic Air Command).  Moreover, 
the record includes an article from the La Junta Tribune, 
dated October 30, 1981, documenting the crash of a B-52 
airplane nine miles from La Junta, Colorado.  Finally, in 
support of the claim that the appellant has PTSD, both a 
private therapist and a VA examiner have opined that his 
participation at the B-52 accident site aggravated a pre-
existing PTSD.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Given the above information, the Board 
finds that a remand is required to try and obtain independent 
evidence verifying the claim that the appellant was involved 
in guarding or working at the crash site, to include marking 
the crash debris field.  38 U.S.C.A. § 5103A (West 2002).

Additionally, while the RO requested the veteran's service 
medical and personnel records, the documents received are 
incomplete.  Specifically, the service medical records do not 
include enlistment or separation examinations, and the 
service personnel records are limited to three evaluations 
conducted in connection with promotions.  Moreover, the 
record does not show that the RO undertook any steps to 
verify the veteran's involvement at the B-52 crash site.  

Accordingly, further development is required to obtain a 
complete copy of the veteran's service personnel records, and 
copies of his enlistment and separation examinations.  
Further, the RO should obtain from the Air Force Safety 
Center at Kirtland Air Force Base, New Mexico any accident 
report prepared by the appellant's unit, or any other 
command, which may verify the appellant's involvement in 
guarding, marking, or otherwise working at the subject crash 
site.  The Board also invites the veteran to obtain and file 
with the RO statements in support of claim from men he served 
with in October 1981 and who can provide first hand accounts 
of his participation at the crash site.  38 U.S.C.A. 
§ 5103A(b) (West 2002).

Additionally, while an August 2002 letter from Judith Fowles, 
M.A., reported that she had treated the veteran on a number 
of occasions, she did not provide VA with copies of her 
treatment records.  Those should be secured.  Similarly, the 
veteran reported, or the record shows, his receipt of 
treatment from Skowhegan Family Medicine, Dr. Lawrence P. 
Strohmeyer, and the Togus VA medical center.  While the RO 
obtained records from Skowhegan Family Medicine as well as 
the Togus VA medical center, Dr. Strohmeyer failed to respond 
to two requests from the RO for the appellant's treatment 
records, and records dated after July 2002 from Skowhegan 
Family Medicine and the Togus VA medical center are not of 
record.  Therefore, on remand, the RO should request all of 
the veteran's as yet unobtained medical records from the 
above locations and clearly notify the appellant as to which 
records VA has not been able to obtain.

Lastly, if the appellant's involvement at the crash site can 
be verified, the VCAA requires that VA secure an appropriate 
medical opinion following a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and verified history.  Green v. 
Derwinski, 1 Vet. App. 121 (1991); 38 C.F.R. § 3.326 (2003).  

Therefore, the appeal is REMANDED for the following: 

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A (West 2002); 
38 C.F.R. § 3.159; the Veterans Benefits 
Act of 2003; and any other applicable 
legal precedent.  Such notification 
includes, but is not limited to, 
notifying the veteran of the specific 
evidence needed to substantiate the claim 
of entitlement to service connection for 
PTSD.  The letter must (1) inform the 
claimant of the information and evidence 
not of record that is necessary to 
substantiate the claim; (2) inform him of 
the information and evidence that VA will 
seek to provide; (3) inform him of the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell the claimant to provide any evidence 
in his possession that pertains to the 
claim that has not been previously 
submitted.  The veteran should be 
notified that he has one year to submit 
pertinent evidence needed to substantiate 
his claim.  The date of mailing the 
veteran notice of the VCAA begins the one 
year period.  

2.  The RO should contact the National 
Personnel Records Center and request 
complete copies of the veteran's service 
personnel records as well as copies of 
his enlistment and separation 
examinations.  If any of the requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

3.  The RO should contact the Air Force 
Safety Center at Kirtland Air Force Base 
and request a copy of the accident report 
prepared in connection with the October 
1981 B-52 crash and any other records 
they have in their possession that would 
verify the veteran's claim that he and 
his unit participated in crash site 
activities.  If any of the requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

4.  The RO should also contact the U.S. 
Armed Services Center for Research of 
Unit Records and request a search for any 
records pertaining to the veteran's 
involvement, to include his unit's 
involvement, at the crash site of a B-52 
bomber on October 30, 1981, in Bent 
County, Colorado, near La Junta, 
Colorado.  If the veteran's involvement 
at the crash site cannot be verified that 
fact should clearly be documented in the 
claims file, and the appellant notified 
in writing.

5.  The RO should contact the veteran and 
invite him to submit statements in 
support of claim from fellow Air Force 
personnel he served with in October 1981 
and who can provide first hand accounts 
of the his participation in the crash 
investigation.

6.  The RO, after obtaining any needed 
authorization from the veteran, should 
request copies of his medical records 
pertaining to care provided since August 
1984 for PTSD which have not already been 
associated with the record, from Judith 
Fowles, M.A., Skowhegan Family Medicine, 
Dr. Lawrence P. Strohmeyer, and the Togus 
VA medical center.  If the veteran fails 
to provide any of the needed 
authorizations, if any of the requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

7.  The RO should then ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) dates 
of any other VA and non-VA health care 
providers who have treated him for PTSD 
since his separation from military 
service.  The RO should inform the 
veteran that VA will make efforts to 
obtain relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if he identifies the custodians 
thereof.  Obtain all records identified 
by the veteran that have not already been 
associated with the record on appeal.  
The aid of the veteran in securing all 
identified records, to include providing 
necessary authorization(s), should be 
enlisted, as needed.  If any of the 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

8.  If, and only if, the veteran's 
participation in crash site activities is 
verified, the RO, after associating all 
evidence obtained in connection with the 
above development with the claims folder, 
should schedule the veteran for a VA 
psychiatric examination.  The claims 
folder is to be made available to the 
psychiatrist for review in conjunction 
with the examination.  Thereafter, the 
psychiatrist is to opine as to 

a.  Does the veteran currently have 
PTSD?

b.  Is it as least as likely as not 
that any currently diagnosed PTSD 
preexisted military service? 

c.  If PTSD preexisted military 
service, is it as least as likely as 
not that it was aggravated beyond 
its natural progression by his 
participation at the B-52 crash site 
in October 1981?

d.  If PTSD did not preexist 
military service, is it as least as 
likely as not that it was caused by 
his participation at the B-52 crash 
site in October 1981?

Note:  In providing the above opinions, 
the examiner should specifically comment 
on any post-October 1981 change in 
behavior that may be demonstrated in any 
of the veteran's service personnel 
records, as well as Ms. Fowles and the 
January 2003 VA examiner's opinions that 
PTSD pre-existed military service but 
appears to have been aggravated by his 
participation at the B-52 crash site.

9.  After the development requested above 
has been completed, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

10.  Following any other appropriate 
development, the RO should readjudicate 
the appealed issue to include whether 
PTSD was aggravated by verified inservice 
events.  If the benefits sought on appeal 
remain denied, he and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


